Citation Nr: 0707142	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  06-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The Board notes that the rating decision on appeal 
characterized the issue as a reopened claim.  On review of 
the file, the May 2005 rating decision on appeal continued 
the denial of service connection articulated in a recent 
January 2005 rating decision.  As there was no previous final 
denial of the issue on appeal requiring the submission of new 
and material evidence, the Board has not characterized the 
issue as a petition to reopen a previously-denied claim.

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in Newark, New Jersey in January 2007.  
A transcript of his testimony has been associated with the 
claims file. 

The issue of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Board will advise the veteran when 
further action on his part is required.


REMAND

The Board finds that additional RO action as to the claim of 
service connection for bilateral hearing loss is now required 
to fully assist the veteran.  

The veteran testified before the Board that his bilateral 
hearing loss is a result of being exposed in basic training 
to loud noises from firing rifles, machine guns, hand 
grenades and tanks firing off their long range cannons.  In 
January 2004 the veteran's wife submitted a lay statement 
that while the veteran was in service he wrote letters to her 
describing his exposure to loud sounds and his hearing loss.  

The veteran's service medical records do not show hearing 
loss during service.  However, the absence of a hearing 
disability during service is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The RO denied service connection for bilateral hearing loss 
based on a September 2004 VA audiologist's opinion, that was 
clarified in an addendum in December 2004, that it is not 
likely that the veteran's hearing loss is due to military 
service.  Thereafter, the veteran saw Dr. R.L., a private 
otolaryngologist, in October 2005.  Dr. R.L. opined that the 
veteran had mild-to-severe sensorineural bilateral hearing 
loss with a history of noise trauma in the Army.

Dr. R.L.'s letter appears to support the veteran's claim, but 
is too speculative to serve as a basis for granting service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  The VA audiologist's opinion, relied on by the RO, 
is similarly not adequate because an audiologist is not 
competent to opine regarding diseases of the ear.  Finally, 
neither the VA audiologist nor Dr. R.L. had access to the 
veteran's claims file and medical records, so neither opinion 
is probative.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a physician in order to obtain a 
competent medical opinion as to whether the veteran's current 
bilateral hearing loss is consistent with acoustic trauma 
during military service.

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  Toward that end, 
the Board notes that the veteran submitted a letter to the 
Board in February 2007 requesting help in obtaining a 
representative; the RO should assist the veteran in 
contacting a service representative to help him with his 
appeal at this point.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claim.  The RO 
should advise the veteran of the 
respective duties of VA and the veteran 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.  

The RO should also advise the veteran of 
the Veterans Service Organizations (VSOs) 
who can assist him with his appeal.

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

2.   The RO should arrange for the 
veteran to be examined by an 
otolaryngologist at an appropriate VA 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has current hearing loss due to 
noise exposure or other incident of 
military service, versus aging or other 
intercurrent causes.

The examiner must explain the rationale 
for all opinions given.  If the examiner 
cannot reach an opinion without resorting 
to speculation, the examiner should so 
state and explain the basis for such 
determination.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran (and his representative, if 
any) an appropriate Supplemental Statement 
of the Case (SSOC) that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



